Citation Nr: 0030456	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for chronic skin 
disorder of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from June 1967 to April 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) March 1994 rating decision which denied service 
connection for chronic headaches with dizziness, and "jungle 
rot."

Appellate consideration of entitlement to service connection 
for chronic skin disorder of the feet is held in abeyance 
pending completion of the development requested in the remand 
below.


FINDING OF FACT

There is a current medical diagnosis of chronic headaches, 
and the evidence indicates that such disability likely 
developed as a result of the veteran's in-service head 
injury.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his chronic headache disability was incurred in active 
wartime service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110. 

g that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Prior to November 9, 2000, when a claimant had 
submitted a well grounded claim, VA had a duty to assist.  
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  

Effective November 9, 2000, VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, except that no assistance is required 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis.  Karnas.

In this case, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim of 
service connection for chronic headaches, and that there are 
no outstanding pertinent records or other evidence which the 
RO has not obtained or attempted to obtain. 

A review of the claims file indicates that the veteran's 
service medical records are missing, and only the January 
1967 service entrance medical examination report is available 
(which does not include any report or clinical findings 
referable to head injury, or symptoms of headaches or 
dizziness).  His DD Form 214 shows that he had combat service 
in Vietnam and was awarded the Bronze Star Medal with "V" 
device; his military occupational specialty was rifleman.  

The veteran alleged, including at his RO hearing in January 
1995, that his complete service medical records would 
substantiate his contention of having sustained head trauma 
during service in Vietnam, resulting in recurrent headaches 
and dizziness.  July 1982, March 1994, October 1996, and May 
and July 1997 RO requests for complete records from the 
National Personnel Records Center remained futile.  When 
complete service medical records are unavailable, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

At a January 1995 RO hearing, the veteran testified that he 
never had any head injury, or symptoms of headaches or 
dizziness, prior to service, and that in Vietnam, he 
reportedly sustained head trauma when he hit his head in a 
bunker during an enemy attack.  He indicated that the in-
service injury resulted in recurrent headaches and dizziness, 
not requiring regular medical treatment. 

On VA neurological examination in September 1996, the veteran 
reported experiencing recurrent headaches and dizziness 
(occurring up to several times a month) since his head injury 
in Vietnam, noting that the severity of symptoms did not 
require use of medication.  On examination, there was no 
evidence of neurologic impairment, but a computerized 
tomography (CT) study of the head showed an area of 
radiolucency in the right occipital region.  Right occipital 
hypodense abnormality associated with headaches was 
diagnosed, and further neurologic evaluation was recommended.

On VA neurological examination in January 1997, the veteran 
reported experiencing recurrent spells of dizziness, without 
loss of consciousness or visual changes, since service in 
Vietnam.  On examination, neurologic impairment and history 
of abnormal CT study of the head were indicated.  The 
examiner noted that a magnetic resonance imaging (MRI) should 
be performed to determine the extent and etiology of the 
lesion shown by the CT study, and to rule out "Bernstein 
findings;" the dizziness and gait disorder could be caused 
by anatomical abnormality, a stroke, a tumor, congenital 
malformation, or traumatic injury.  An MRI study was 
performed in March 1997, showing abnormality in the right 
occipital lobe, suggestive of old injury or an old infarct.

Medical records from Abilene Professional Center from July 
1995 to October 1997 document intermittent treatment for 
illnesses and impairment unrelated to the veteran's claimed 
headaches disability but, on numerous occasions during the 
treatment, he did report a long history of recurrent 
headaches with dizziness; on examination in July 1995, he 
indicated that he experienced recurrent spells of dizziness 
since head trauma in a bunker during service in Vietnam.

On VA neurological examination in May 1998, the veteran 
indicated that he "bumped his head on the wall of a bunker" 
during Vietnam service, noting that medical examination and 
clinical studies performed following the injury did not show 
any impairment; reportedly, he experienced recurrent spells 
of dizziness since the in-service injury, and recurrent 
headache attacks for about 6 or 7 years.  On examination, 
headaches were diagnosed, and the examiner opined that it was 
as likely as not that the headaches were related to the 
reported head trauma in service.

VA medical records from September 1976 to October 1998 
document intermittent treatment for various symptoms and 
impairment.  In April 1994 and several times thereafter, the 
veteran reported dizziness and having a "mass" on the back 
of his head since serving in Vietnam; in April 1996, he was 
also treated for headaches.  In October 1996, he reported 
recurrent headaches since Vietnam service.  

Based on the foregoing, the Board finds that the evidence 
reasonably supports a grant of service connection for the 
veteran's chronic headaches.  Although his available service 
records do not reveal a record of any head injury or 
treatment for headaches and/or dizziness spells, and 
pertinent disability was not diagnosed for several years 
after service separation, the veteran has consistently 
indicated that he had recurrent symptoms of spells of 
dizziness and headaches since head trauma in a combat 
situation in Vietnam.  While the exact date of onset of his 
headaches disability is unclear, it was also not evident at 
the time of his service entrance.  

The veteran is not shown to be competent to provide a medical 
diagnosis of a chronic disability, or to relate current 
disability to a specific cause, see Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494, but he is 
competent to state that he sustained head trauma in service 
and had personally observable symptoms including dizziness 
since that time.  Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  

Most importantly, the veteran underwent VA neurological 
examination in September 1996, January 1997, and May 1998; 
chronic headaches were diagnosed on examinations, and 
objective clinical evidence (CT and MRI studies) indicated 
the presence of impairment not inconsistent with previous 
head trauma; on examination in May 1998, the examiner opined 
that it was as likely as not that the veteran's headaches 
were related to head trauma in service.  The Board stresses 
that the sequence of events leading to his current 
disability, as reported by the veteran, is uncorroborated by 
the evidence of record to the extent that his service medical 
records are missing; nevertheless, his story is not 
contradicted by any available evidence and, as discussed 
above, he is shown to have been in combat in Vietnam; his 
reported history of in-service head injury is not 
inconsistent with such combat.  Thus, the entirety of the 
evidence of record referable to the claim of service 
connection for chronic headaches is in relative equipoise.  
Accordingly, resolving the benefit of the doubt in the 
veteran's favor, the Board concludes that his chronic 
headaches are likely to have developed as a result of head 
injury sustained in active wartime service.  38 C.F.R. 
§ 3.102 (2000).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic headaches is granted.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).

In this case, the veteran contends that he has chronic 
disability involving the skin on his feet since service in 
Vietnam.  As discussed above, his service medical records are 
missing and his contention of in-service complaints and 
treatment for recurrent skin impairment of the feet (reported 
in letters to the RO, at his RO hearing in January 1995, and 
during post-service medical treatment) cannot be now 
verified. 

Post-service VA and private medical records document 
intermittent treatment for various symptoms and impairment 
including involving the skin of the veteran's feet.  The 
nature and etiology of the pertinent disability, however, is 
unclear and does not appear to have been addressed on VA 
medical examinations in September 1996, January 1997, or May 
1998; on examination in September 1996 and May 1998, no 
active skin disorder involving the feet was identified.  
Thus, the Board believes that a complete VA dermatological 
examination should be performed, including a review of the 
claims file, to determine the origin of any chronic skin 
disorder now present.  Suttmann v. Brown, 5 Vet. App. 127 
(1993).  An attempt should be made to conduct the examination 
requested below during an active stage of the skin 
disability, see Ardison v. Brown, 6 Vet. App. 405 (1994).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any skin disability since service.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be obtained by 
the RO and incorporated into the claims 
folder.

2.  The veteran should be provided a VA 
dermatological examination to determine 
the nature and etiology of any skin 
disorder of the feet which may now be 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
testing, deemed necessary, should be 
performed.  The examiner is requested to 
provide an opinion as to the origin and 
likely date of onset of any skin 
disorder of the feet, including whether 
it is at least as likely as not that 
there is a causal relationship between 
any such disorder and active service 
and/or any incident occurring therein.  
If any of the foregoing cannot be 
determined, the examiner should so state 
for the record.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 



